Title: General Orders, 3 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 3rd 1776.
Uxbridge.Virginia


That the Troops may have an opportunity of attending public worship, as well as take some rest after the great fatigue they have gone through; The General in future excuses them from fatigue duty on Sundays (except at the Ship Yards, or special occasions) until further orders. The General is sorry to be informed that the foolish, and wicked practice, of profane cursing and swearing (a Vice heretofore little known in an American Army) is growing into fashion; he hopes the officers will, by example, as well as influence, endeavour to check it, and that both they, and the men will reflect, that we can have little hopes of the blessing of Heaven on our Arms, if we insult it by our impiety, and folly; added to this, it is a vice so mean and low, without any temptation, that every man of sense, and character, detests and despises it.
Clarkson and Chase under confinement for Desertion, and reinlistment into the Artillery, from another Corps, to return to Capt: Bauman’s Company until Col. Ellmores Regiment, wh. claims them, comes into camp.
